Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Please note: Applicants’ cancellation of claims 1-3, 6-8, 10, 12-15, 18, 24-25, 27, 32, 41-43, 47-49 and 53, amendments to claim 54 and addition of new claims 62-78 (see claim listing filed on 02/10/2022), altering the scope of the subject matter previously claimed, necessitates the requirement for election of species set forth below. 

Status of the Claims
	Claims 54 and 62-78 are pending.

Election/Restrictions
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species requirement is as follows:
A) Specific bacteria detection: Applicant must elect a specific bacteria detecting step. For example, an election of detecting increased proportion of lung microbiome bacteria in the Prevotellaceae family of bacteria or an election of detecting a proportion of at least 30% of lung microbiome bacteria in the Prevotellaceae family of bacteria or an election of detecting at least 10% of lung microbiome bacteria in the Streptococaceae family of bacteria or an election of detecting at least 10% of lung microbiome bacteria in the Veillonellaceae family of bacteria, in a biological sample, would be considered as a proper species election. 
B) Specific antibiotic agent: Applicant must elect a specific antibiotic agent. For example, an election of isoniazid, or an election of rifampin, or an election of amphotericin B, etc, would be considered as a proper species election.
C) Specific patient population: Applicant must elect a specific patient population. For example, an election of a subject that has an increased of any one of the biomarkers listed in claim 62, or an election of a subject that has an increased of any one of the biomarkers listed in claim 63, or an election of a subject infected with HIV (claims 64 and 73), or an election of a subject that is suspected of being infected with HIV (claims 64 and 73), or an election of a subject that has pneumonia (claims 65 and 74), etc, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons. The species listed above are not regarded as being of similar nature. For example, a subject with HIV would not be regarded as being similar to a subject that is suspected of being infected with HIV or a subject with tuberculosis. The patient population vary significantly in pathologic features that they are not necessarily recognized in the art as art-accepted equivalents or interchangeable subjects.  The subject antibiotic agents vary significantly in chemical and structural compositions that they are not necessarily recognized in the art as art-accepted equivalents or interchangeable compounds. 
Therefore, unity of invention is not present between the species.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed (emphasis added).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629